Order entered October 24, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00360-CR

                         DEMOND DEPREE BLUNTSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 49th District Court
                                    Webb County, Texas
                          Trial Court Cause No. 2012CRO000674D1

                                            ORDER
       Before the Court is appellant’s October 15, 2018 motion to abate the appeal for a hearing

on the reporter’s record. In the motion, appellant states that he requested certain portions of the

reporter’s record but those portions have not been filed and the court reporter has not responded

to inquiries about the missing portions of the record.

        We GRANT the motion to the extent we ORDER the trial court to conduct a hearing at

 which Cynthia Perez Lenz is present and to make findings regarding the status of:

                 the record, if any, of chambers conference attended by the parties and
                  referenced at volume 5, pages 6-7 of the reporter’s record;

                 the record, if any, of a discussion between the trial court and appellant
                  referenced at volume 8, pages 4-5 of the reporter’s record; and
                  the record, if any, of a chambers conference held on April 20, 2016, referred to
                   at the charge conference held in open court later that same day and referenced
                   at volume 1, page 4 of the supplemental reporter’s record.

        In addition, appellant seeks clarification regarding the “accuracy of the matters

transcribed at 40 RR 37-38, and about the location of a discussion between counsel and the court

mentioned at 21 RR 5-6.”

         We ORDER the trial court to transmit a supplemental record containing its written

 findings of fact, any supporting documentation, and any orders to this Court regarding

 whether the portions detailed above were, in fact, reported and, if so, when they may be filed

 with the Court within TWENTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Jose Lopez,

Presiding Judge, 49th District Court; to Cynthia Perez Lenz, official court reporter, 49th District

Court; and to all counsel for all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental record containing the trial court’s findings

of fact or when the Court otherwise deems it appropriate to reinstate the appeal.




                                                      /s/    LANA MYERS
                                                             JUSTICE